             Case 5:21-cv-00583 Document 1 Filed 06/17/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 CPS ENERGY,                                         §
                                                     §
                Plaintiff,                           §
                                                     §   CIVIL ACTION NO. 5:21-cv-00583
 v.                                                  §
                                                     §
 KOCH ENERGY SERVICES, LLC,                          §
                                                     §
                Defendant.                           §
                                                     §

                              DEFENDANT’S NOTICE OF REMOVAL

       1.      Defendant Koch Energy Services, LLC (“Defendant” or “Koch Energy”) removes

this suit—a civil dispute between diverse parties involving an amount in controversy exceeding

$75,000.00—pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446.

                         I.      COMMENCEMENT AND SERVICE

       2.      Plaintiff CPS Energy filed its Original Petition against Defendant Koch Energy on

March 23, 2021 in the 150th Judicial District Court of Bexar County, Texas in the case styled

Cause No. 2021CI05353, CPS Energy v. Koch Energy Services, LLC. See Ex. 1.

       3.      On April 26, 2021, the Parties executed a standstill agreement, whereby Koch

Energy agreed to accept service of the Plaintiff’s Original Petition on June 6, 2021.

       4.      Pursuant to the standstill agreement, Plaintiff served Defendant with the Original

Petition on June 6, 2021.

       5.      This Notice of Removal is filed within thirty days of the receipt of service of

process and within one year of the commencement of this action. Therefore, this removal is

timely filed under 28 U.S.C. § 1446(b) & (c).




                                                 1
              Case 5:21-cv-00583 Document 1 Filed 06/17/21 Page 2 of 4




                                 II.   DIVERSITY OF CITIZENSHIP

        6.      Plaintiff CPS Energy is a Texas municipal corporation owned by the City of San

Antonio with its headquarters in San Antonio. As such, it is a citizen of the state of Texas for

purposes of diversity jurisdiction. See Moor v. Alameda County, 411 U.S. 693, 717 (1973) (“a

political subdivision of a state . . . is a citizen of the State for diversity purposes.”).

        7.      Defendant Koch Energy Services, LLC is a limited liability company. Koch

Energy Services, LLC’s sole member is Koch Energy Holdings, LLC, whose sole member is

KAES Domestic Holdings, LLC whose sole owner is KAES Equity Holdings, LLC, whose two

members are KAES Investor, LLC and Koch Ag & Energy Solutions, LLC. KAES Investor,

LLC’s sole member is Koch Ag & Energy Solutions, LLC, whose sole member is Koch

Resources, LLC, which is wholly owned by Koch Industries, Inc., which is incorporated, and

maintains its principal place of business, in Kansas. Defendants have been unable to locate any

person to whom 28 U.S.C. § 1332 applies related to Plaintiff that is a resident of Kansas.

        8.      Therefore, complete diversity of citizenship exists between the Parties.

                          III.         AMOUNT IN CONTROVERSY

        9.      Plaintiff filed suit in state court seeking equitable relief over the “Base Contract”

which governed the parties’ agreement to buy and sell gas. See Ex. 1, ¶¶ 22-24.

        10.     For matters seeking equitable relief, the amount in controversy is measured “by

the valud of the object of the litigation, which, in this case, greatly exceeds $75,000.00 See Hunt

v. Was. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977).

        11.     Further, CPS Energy seeks “monetary relief over $1,000,000.” See Ex. 1, ¶ 2.

Thus, Plaintiff seeks an amount which greatly exceeds the jurisdictional requirement of $75,000

in 28 U.S.C. § 1332.




                                                    2
             Case 5:21-cv-00583 Document 1 Filed 06/17/21 Page 3 of 4




                                        IV.      NOTICE

       12.     Defendant shall give notice of its filing of this Notice of Removal to all parties of

record pursuant to 28 U.S.C. § 1446(d). Defendant shall also file with the clerk of the state court,

and shall serve upon Plaintiffs’ counsel, a notice of the filing of this Notice of Removal.

                           V.        STATE COURT PLEADINGS

       13.     Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                    VI.         EXHIBITS TO NOTICE OF REMOVAL

       14.     The following documents are attached to this Notice as corresponding numbered

exhibits:

                   A. Plaintiff’s Original Petition is attached as Exhibit 1;

                   B. State Court notice of removal is attached as Exhibit 2; and

                   C. The docket sheet is attached as Exhibit 3.

                                 VII.         CONCLUSION

       WHEREFORE, because there is complete diversity between the actual and real parties,

and the amount in controversy exceeds $75,000.00, all applicable requirements have been met,

and Defendant, Koch Energy Services, LLC, properly removes this action from the 150th

Judicial District Court of Bexar County, Texas to this Court.



Dated: June 17, 2021                          Respectfully submitted,
                                              MCDOWELL HETHERINGTON, LLP

                                              By: /s/ David T. McDowell
                                              David T. McDowell – Attorney in Charge
                                                 State Bar No. 00791222
                                                 David.mcdowell@mhllp.com
                                              William B. Thomas


                                                 3
             Case 5:21-cv-00583 Document 1 Filed 06/17/21 Page 4 of 4




                                                 State Bar No. 24083965
                                                 William.thomas@mhllp.com
                                             First City Tower
                                             1001 Fannin Street, Suite 2700
                                             Houston, Texas 77002
                                             Telephone: (713) 337-5580
                                             Facsimile: (713) 337-8850

                                             ATTORNEYS FOR KOCH ENERGY
                                             SERVICES, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 17th
day of June, 2021, on the following counsel of record by certified mail, return receipt requested
and/or email:
       Lauren A. Valkenaar
       Blake W. Stribling
       Barry A. Chasnoff
       Adam Kiehne
       Adrianna Jimenez
       CHASNOFF STRIBLING, LLP
       1020 N.E. Loop 410, Suite 150
       San Antonio, Texas 78209
       Telephone: (210) 469-4155
       Fax: (210) 855-9898
       lvalkenaar@chasnoffstribling.com
       bstribling@chasnoffmungia.com
       bchasnoff@chasnoffstribling.com
       akiehne@chasnoffstribling.com
       ajimenez@chasnoffstribling.com
       Attorneys for Plaintiff

                                                    /s/ David T. McDowell
                                                    David T. McDowell




                                                4
